EXHIBIT 10.1 DEBTOR IN POSSESSION, INTERIM FINANCING AND POST-CONFIRMATION FUNDING AGREEMENT THIS DEBTOR IN POSSESSION INTERIM FINANCING AND POST-CONFIRMATION FUNDING AGREEMENT (“Agreement”) dated as of December 16, 2009, is by and between Skye International, Inc., a Nevada corporation (“Borrower”) and Summit Growth Management, LLC, a Nevada limited liability company (“Lender”).Capitalized terms used in this Agreement have the meanings assigned to them in Appendix A, General Definitions. R E C I T A L S: A.Borrower is, or will be a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code in a case (the “Chapter 11 Case”) pending in the United States Bankruptcy Court for the District of Nevada (the “Nevada Bankruptcy Court”).Borrower has requested that Lender extend financing on a priority senior secured basis to Borrower in connection with the Chapter 11 Case in accordance with the provisions of this Agreement. B.Lender is willing to make loans to Borrower, subject to the terms and conditions of this Agreement and subject to the terms and conditions set forth in the Financing Orders. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: ARTICLE 1 DEBTOR IN POSSESSION, INTERIM FINANCING AND POST-CONFIRMATION LENDING FACILITY (“Lending Facility”) Subject to the terms and conditions of, and in reliance upon the representations and warranties made in, this Agreement and the other Financing Documents, Lender agrees to make the Lending Facility available to Borrower, in an aggregate amount up to the Commitment, as follows: Section 1.1.(The Interim DIP Financing and Final Post-Confirmation Funding (“The Post-Petition Loans”). (a)General.The Lending Facility shall be a two stage facility comprised as follows: (i) Interim DIP Financing and (ii) Final Post-Confirmation Funding, as more fully set forth below.All disbursements under the Lending Facility shall bear interest as set forth in Article 2 hereof and shall be secured by all of the Collateral and Property identified hereinbelow. Amounts borrowed under the Interim DIP Financing and repaid or prepaid may not be re-borrowed, but amounts borrowed under the Final Post-Confirmation Funding may be re-borrowed as set forth below. 1 (b)Interim DIP Financing. $1,000,000.00 to be disbursed in two tranches as follows: (i)Tranche A - as soon as practicable after commencement of the Chapter 11 Case, and after the Nevada Bankruptcy Court enters an appropriate Interim Financing Order, and after Lender receives an opinion letter from Borrower’s patent counsel that all of the Intellectual Property (including specifically all patents and patents pending) are or will be titled in Borrower’s name andthere are no claims pending or threatened against the Intellectual Property and the satisfaction of the additional conditions precedent noted below, $500,000 of which actual disbursement to Borrower shall be net of $80,000 previously advanced, including $30,000 for general bankruptcy counsel fees and retainer, plus an additional $30,000 payable to general bankruptcy counsel within five (5) days after receiving approval for Interim Debtor-In-Possession Financing, and net of $25,000 in Points, as described in 2.1(c) below, for a net disbursement to Borrower under Tranche A not to exceed $395,000; and (ii) Tranche B – upon the later of (i) sixty (60) days after the initial disbursement of Tranche A, (ii) Lender has conducted and completed such due diligence as it deems, in its sole discretion, necessary to confirm Borrower’s patents are valid and expressly titled in Borrower’s name and (iii) Borrower has executed and delivered all necessary documentation to grant Lender a priority senior secured interest in the Intellectual Property (including specifically all patents and patents pending) and all other Collateral as necessary, an additional $500,000.Provided; Lender shall not be obligated to disburse Tranche A or Tranche B of the Interim DIP Financing if any one or more of the following occurs: a Default or Event of Default has occurred and is continuing or the Nevada Bankruptcy Court has not entered an Interim Financing Order on or before January 15, 2010.Notwithstanding the foregoing, the Interim and Final Financing Orders shall provide for an automatic perfection of the superpriority Liens of Lender upon entry but that shall not relieve Borrower from compliance with this paragraph or other obligations herein. (c)Final Post-Confirmation Funding. An additional $1,000,000 to be disbursed in two tranches as follows: (i) Tranche A - within ten (10) days after entry of an order confirming a plan of reorganization $500,000 of which actual disbursement to Borrower shall be net of $25,000 in Points, as described in 2.1(c) below, for a net disbursement under this Tranche A not to exceed $475,000; and (ii) Tranche B – three (3) months after the entry of a final order confirming a plan of reorganization, an additional amount not to exceed $500,000.Provided; Lender shall not be obligated to disburse Tranche A or Tranche B of the Final Post-Confirmation Funding if any one or more of the following occurs: a Default or Event of Default has occurred and is continuing or the Nevada Bankruptcy Court has not entered a Final Financing Order on or before April 1, 2010.The amounts borrowed under the Final Post-Confirmation Funding may be repaid or prepaid and may be re-borrowed, so long as all monies due under the Interim DIP Financing have been fully paid.Such future re-borrowing shall be subject to the remaining terms and conditions of the Lending Facility. 2 Section 1.2.Use of Proceeds.The proceeds of the Post-Petition Loans referenced in Section 1.1 and any Net Proceeds not required to be applied as provided in Section 4.7(b) shall be used during the pendency of the Chapter 11 Case for short-term working capital liquidity needs of Borrower as more fully set forth herein (and shall not in any event be used to pay any pre-petition Claims without Lender’s prior written consent and an appropriate order of the Nevada Bankruptcy Court). Notwithstanding anything to the contrary contained herein and in the Budget, attached hereto as Schedule I, in no event shall proceeds of Post-Petition Loans referenced in Section 1.1 and any such Net Proceeds be used to pay any Professional Expenses incurred in connection with the assertion of or joinder in any claim, counterclaim, action, contested matter, objection, defense or other proceeding, the purpose of which is to seek or the result of which would be to obtain any order, judgment, declaration, or similar relief (a) invalidating, setting aside, avoiding or subordinating, in whole or in part, any of the Obligations or Liens and security interests in any of the Collateral or Property granted to Lender under this Agreement or the Financing Orders; (b) declaring any of the Financing Documents to be invalid, not binding or unenforceable in any respect, (c) preventing, enjoining, hindering or otherwise delaying Lender’s enforcement of any of the Financing Documents or any realization upon any Collateral (unless such enforcement or realization is in direct violation of an explicit provision in any of the Financing Orders); (d) declaring any Liens granted or purported to be granted under any of the Financing Documents to have a priority other than the priority set forth therein.; or (e) objecting to the amount or method of calculation by Lender of any of the Obligations. Nothing in this Section 1.2 shall be construed to waive Lender’s right to object to any requests, motions or applications made in or filed with the Nevada Bankruptcy Court, including any applications for interim or final allowances of Professional Expenses, or waiver or Borrower’s statutory and fiduciary obligations on behalf of the Debtor’s Estate. ARTICLE 2 INTEREST, FEES AND CHARGES Section 2.1.Interest. (a)Rates of Interest. Until Full Payment (whether at stated maturity, on acceleration or otherwise), (i) the unpaid principal of the Interim DIP Financing shall bear interest at the rate of ten percent (10%) per annum and (ii) the unpaid principal balance of the Final Post-Confirmation Funding shall bear interest at the rate of ten percent (10%) per annum. (b)Default Rate of Interest. From and after the occurrence of any Event of Default which remains uncured for ten (10) business days, but only so long as such Event of Default is continuing, the principal amount of the Obligations shall bear interest at the Default Rate, as defined herein. (c)Points.Lender shall deduct an amount equal to two and one-half (2 ½) Points on the Interim DIP Financing and two and one-half (2 ½) Points on the Final Post-Confirmation Funding at the time Tranche A of the Interim DIP Financing and Tranche A of the Final Post-Confirmation Funding are disbursed. 3 Section 2.2 Computation of Interest and Fees. Interest shall accrue and be calculated on a daily basis, commencing on the date of funding of disbursements of each of the amounts under the Lending Facility and shall be due and all due and payable as provided in Section 4.2 below. All interest, fees and other charges provided for in this Agreement shall be calculated daily and shall be computed on the actual number of days elapsed over a year of 360 days. Section 2.3.Reimbursement Obligations.Borrower shall pay as directed by, or reimburse to, Lender for all reasonable and documented legal, accounting, appraisal and other fees and expenses incurred by Lender in connection with the Lending Facility including, but not limited to, the following:(i) the negotiation and preparation of any of the Financing Documents, any amendment or modification to any of the Financing Documents, any waiver of any Default or Event of Default thereunder, or any restructuring or forbearance with respect thereto; (ii) the administration of the Financing Documents and the transactions contemplated thereby; (iii) any action reasonably taken to perfect or maintain the perfection or priority of any Liens, including Lender’s Liens granted herein, with respect to any of the Collateral; (iv) any inspection of or audits conducted with respect to Borrower’s books and records or any of the Collateral; (v) any effort to verify, protect, preserve, or restore any of the Collateral or to collect, sell, liquidate or otherwise dispose of or realize upon any of the Collateral; (vi) any litigation, contest, dispute, suit, proceeding or action (whether instituted by or against Lender, Borrower or any other Person) in any way arising out of or relating to any of the Collateral (or the validity, perfection or priority of any Liens, including Lender’s Liens, thereon), any of the Financing Documents or the validity, allowance or amount of any of the Obligations; (vii) the protection or enforcement of any rights or remedies of Lender in any Insolvency Proceeding; and (viii) any other action taken by Lender to enforce any of the rights or remedies of Lender against Borrower or any Account to enforce collection of any of the Obligations or payments with respect to any of the Collateral or Property.
